Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 05/28/2020 noted by the examiner.	
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Pazzaglia (US 2012/0322175 A1) describes a method of controlling a surface temperature of at least one silicon rod in a chemical vapor deposition (CVD) reactor during a CVD process. The method includes determining an electrical resistance of the at least one silicon rod and comparing the resistance to a set point to determine a difference. The method includes controlling a power supply coupled to the at least one silicon rod to minimize an absolute value of the difference according to a feedback process control scheme. Another aspect of the present disclosure is a system including a chemical vapor deposition (CVD) reactor, a plurality of groups of silicon rods coupled within the CVD reactor, a power supply coupled to provide power to the plurality of pairs of silicon rods, and a controller. The controller is configured to determine a first resistance of a first group of silicon rods of the plurality of groups of silicon rods, compare the first resistance to a set point to determine a first difference, and control the power supply to minimize an absolute value of the first difference. Yet another aspect of the present disclosure is a method of controlling a chemical vapor deposition (CVD) process in a reactor. The method includes controlling an amount of power provided to a group of silicon rods in the reactor as a function of an amount of reactant input to the reactor during the CVD process and an electrical resistance of the group of silicon rods.

	Qin (US 2012/0171845 A1) describes the invention can pertain to a chuck which can be utilized in chemical vapor deposition systems. The chuck can have a first section comprising a well and a filament channel. The chuck typically also has a second section having an electrode channel. In some configurations of the invention, the well can be defined by a plurality of slats extending circumferentially from a bottom surface of the well to an end of the first section. Each of the plurality of slats can be separated by a window, and in some further configurations of the invention, each window can extend, at least partially, along a length of an adjacent slat. In some configurations of the invention, the chuck can have a circular cylindrical body. In further configurations of the invention, the well can be concentrically disposed within the body and, in some cases, is at least partially defined by a wall circumferentially surrounding the well. In one or more configurations of the invention, the chuck can comprise a plurality of slots disposed circumferentially around the well. Each of the plurality of slots can be configured to extend substantially along a length of the well. In further configurations of the invention, the well, the filament channel, and the electrode channel can be concentrically disposed along a longitudinal axis of the chuck.  One or more aspects of the invention can be directed to a chemical vapor deposition system. The chemical vapor deposition apparatus can comprise a chuck having a frustoconical section and a first contacting section, the frustoconical section having a filament channel and concentrically surrounding a cylindrically-shaped well, and a filament having an end secured in the filament channel. The cylindrically-shaped well typically has a well diameter that is greater than a filament diameter of the filament channel. The chemical vapor deposition system can further comprise a second chuck which, in some configurations of the invention, can have a second filament channel and a second frustoconical section that circumferentially surrounds a second well. The filament can have a second end thereof secured in the second filament channel. In some configurations of the invention, the filament is electrically connected to an electrical current source through the first contacting section and a second contacting section of the second chuck. Any one or both of the first frustoconical section and the second frustoconical section can have a plurality of windows fluidly connecting an interior volume of the well to an exterior environment of the first chuck or the second chuck, respectively. Each of the plurality of windows can extend substantially along at least a portion of the well and can be parallel to a longitudinal axis of the frustoconical section. One or more aspects of the invention can be directed to a method of producing a semiconductor rod. The method of producing a semiconductor rod can comprise securing a first chuck in a vapor deposition reactor, the first chuck having a first filament channel and a first frustoconical section concentrically surrounding a first cylindrically-shaped well, securing a second chuck in the vapor deposition reactor, the second chuck having a second filament channel and a second frustoconical section concentrically surrounding a second cylindrically-shaped well, securing a first end of a filament in the first filament channel and securing a second end of the filament in the second filament channel, introducing at least one semiconductor precursor compound in the vapor deposition reactor, and passing an electric current through the filament to heat the filament to a reaction temperature thereby promoting conversion of at least a portion of the at least one semiconductor precursor compound into the semiconductor on the heated filament. In some variants of the method in accordance with the invention, the first chuck can have a plurality of windows disposed around the cylindrically-shaped well.

	Monsanto (US 4309241 A) describes a process and apparatus for preparing electronic grade semiconductor bodies from continuously pulled slim rod formed in situ from the reaction of a seed crystal and a molten semiconductor material source, pulled into and through a chemical vapor deposition chamber having an internal gas curtain directed along the chamber walls. The invention is predicated upon the use of an interior cooled wall curtain or cooling chamber walls as well as prohibiting reactor gas from making contact with the chamber walls. Rather than use of an external gas such as air to regulate the chamber wall temperature, it is proposed to use part or all of the process gas to cool the inner wall directly; thus creating a fluid or gas curtain. Such an arrangement would not only provide effective cooling but could also preheat the process gas, thus reducing energy loss due to radiation, convection and conduction which occurs through an externally cooled chamber wall. The in situ produced seed rod which is continuously drawn into and through the chemical vapor deposition chamber, heated before entry into the chamber, and simultaneously exposed to further heating and selected thermally decomposable gaseous compounds resulting in deposition growth of the body while the apparatus and methodology of the invention substantially prohibits unwanted thermal deposition upon the inner chamber walls. The high speed gas flow along the inner wall provides an effective gas curtain which prevents reactive gas from reaching the chamber wall surface; thus avoiding deposits on the wall. This consideration should prove particularly useful in the case of silicon, when silane or mixtures of silicon halides with silane is used. Such mixtures of silane and silicon halides reach deposition temperatures at approximately 400.degree. C. In either case using silicon halides or mixtures of silane and silicon halides, a fast well directed flow of process gas or hydrogen or inert gas taken from Group VIII A of the periodic chart along the decomposition chamber wall in the amounts needed for dilution of the silicon compound gases used, prevents silicon deposition on the walls. In accordance with the principles of the invention, the CVD approach was directed to bulk single crystal operation. Such an approach would not only eliminate the need for melt processing but also has the potential for producing a much improved product. The present apparatus utilized in the standard Siemens' process decomposer employing two or more free-standing filaments or slim rods providing substrate surfaces is inappropriate for the present invention since this apparatus is unsuited for the purpose of growing single crystals. While in the epitaxial process, major emphasis is placed in providing temperatures as uniform as possible across each substrate as well as from "wafer-to-wafer", no such temperature control has been achieved in the case of silicon single crystal, i.e. also called hex rod production. As a consequence of the negative resistivity coefficient of silicon, all current heated silicon is hottest on the inside. Temperature differentials between the surface and the core of silicon bodies of as much as 120 degrees centigrade have been observed. The core begins to melt when the surface temperatures reach approximately 1300.degree. C. Also the flat areas of "hex rods" are always hotter ( 10.degree. to 50.degree. C.) than the corners and the flat areas facing another rod can be 10 to 50 degrees hotter than the "flat" facing outside, i.e. the cooler decomposer wall. These large temperature gradients naturally lead to thermal stress and lineage arrangement of the excessive dislocation generation.

	Keck (US 6544333 B2) describes a silicon rod production apparatus, comprising:
a reactor vessel containing at least one reaction chamber; at least one silicon filament provided within the reaction chamber; a source of a silicon-bearing gas connected to the interior of the vessel for supplying the gas into the reaction chamber to deposit polycrystalline silicon on the filament by chemical vapor deposition thereby growing a rod of polycrystalline silicon by progressively increasing the diameter of the rod; at least one induction coil that is positioned to surround at least a portion of the filament and the silicon rod to be grown thereon; and an electrical power supply that is connected to the induction coil and that supplies high frequency A.C. current to the at least one induction coil to inductively heat the growing rod.

Gutsche (US 4444812 A) describes the CVD approach was directed to bulk single crystal operation. Such an approach would not only eliminate the need for melt processing but also has the potential for producing a much improved product. The present apparatus utilized in the standard Siemens' process decomposer employing two or more free-standing filaments or slim rods providing substrate surfaces is inappropriate for the present invention since the Siemens' apparatus is unsuited for the purpose of growing single crystals. While in the epitaxial process, major emphasis is placed in providing temperatures as uniform as possible across each substrate as well as from "wafer-to-wafer", no such temperature control has been achieved in the case of silicon single crystal, i.e. also called hex rod production. As a consequence of the negative resistivity coefficient of silicon, all current heated silicon is hottest on the inside. Temperature differentials between the surface and the core of silicon bodies of as much as 120 degrees centigrade have been observed. The core begins to melt when the surface temperatures reach approximately 1300.degree. C. Also the flat areas of "hex rods" are always hotter (10.degree. to 50.degree. C.) than the corners and the flat areas facing another rod can be 10 to 50 degrees hotter than the "flat" facing outside, i.e. the cooler decomposer wall. These large temperature gradients naturally lead to thermal stress and lineage arrangement of the excessive dislocation generation. Chemical vapor deposition chambers whether according to the continuous CVD process of the present invention or the Siemens' type decomposer processes for producing polysilicon share a common problem, that is, wall deposition coatings. Such wall depositions are undesirable since coatings force abortion of the process run because wall coatings prevent measurement of substrate temperature in the case of Siemens' decomposers which is taken by optical pyrometer and in addition substantial deposits of silicon on the quartz decomposer wall tend to break the latter because of the difference in thermal expansion. Wall deposits are usually less dense than the filament deposits and trend to flaking. These flakes lodge on the filaments and result there in undesirable, irregular, sometimes dendritic growths which render the material unsuitable for further processing. Even thin wall coatings react with the quartz, actually etch quartz as shown on the following schematic:
Si+SiO2 .fwdarw.2SiO.uparw.
and strongly accelerate the devitrification of the fused quartz which then becomes opaque and must be at least partially remelted for the next run to clear up the crystallized layer. This is an interruptive and costly maintenance problem. By eliminating wall deposits through the present invention, a substantial improvement in the preparation of high purity silicon by continuous chemical vapor deposition can be achieved. The methodology and apparatus according to the invention wherein continuous chemical vapor deposition of silicon is even more sensitive to the requirements of a transparent chamber wall because of the focused external heating means utilized in one embodiment of the invention.

Keck (US 2002/0014197 A1) describes developed for the production of polycrystalline silicon in rod form for semiconductor applications by thermal decomposition of a highly refined silane or halosilane gas and deposition of silicon on a deposition surface. Using such processes and equipment, it is possible to produce a rod as large as 300 mm or more in diameter having a stress of no more than 11 megapascals (MPa) throughout the volume of the rod.
[0010] Such low stress rods can be formed by maintaining the entire volume of a silicon rod within a 50° C. temperature range during a majority of the time period during which silicon is deposited on the deposition surface. When this is done, the strength of polycrystalline silicon rods is increased so that rods having diameters of as much as 300 mm or more can be grown reliably.  A high frequency power supply, that can produce current of a frequency in the range of 2 kHz to 800 kHz, can be used to maintain the entire volume of a silicon rod within the 50° C. temperature range during the deposition of silicon. Such a high frequency power source will concentrate the current on the surface of a growing rod due to the “skin effect” and thereby more uniformly heat the rod and decrease rod brittleness. Silicon rod production apparatus, comprising: a reactor vessel containing at least one reaction chamber; at least one silicon filament provided within the reaction chamber; a source of a silicon-bearing gas connected to the interior of the vessel for supplying the gas into the reaction chamber to deposit polycrystalline silicon on the filament by chemical vapor deposition thereby growing a rod of polycrystalline silicon by progressively increasing the diameter of the rod; at least one induction coil that is positioned to surround at least a portion of the filament and the silicon rod to be grown thereon; and an electrical power supply that is connected to the induction coil and that supplies high frequency A.C. current to the at least one induction coil to inductively heat the growing rod. 

Keck (US 6221155 B1) describes the production of polycrystalline silicon in rod form for semiconductor applications by thermal decomposition of a highly refined silane or halosilane gas and deposition of silicon on a deposition surface. Using such processes and equipment, it is possible to produce a rod as large as 300 mm or more in diameter having a stress of no more than 11 megapascals (MPa) throughout the volume of the rod. Such low stress rods can be formed by maintaining the entire volume of a silicon rod within a 50.degree. C. temperature range during a majority of the time period during which silicon is deposited on the deposition surface. When this is done, the strength of polycrystalline silicon rods is increased so that rods having diameters of as much as 300 mm or more can be grown reliably. A high frequency power supply, that can produce current of a frequency in the range of 2 kilohertz to 800 kilohertz, can be used to maintain the entire volume of a silicon rod within the 50.degree. C. temperature range during the deposition of silicon. Such a high frequency power source will concentrate the current on the surface of a growing rod due to the "skin effect" and thereby more uniformly heat the rod and decrease rod brittleness.

Gutsche (US 4464222 A) describes a process preparing electronic-grade silicon bodies from slim rods pulled into and through a chemical vapor deposition chamber wherein the deposition rate is enhanced through the utilization of a small percent by weight of silane to the silicon halide-hydrogen reaction gas feed. An object of the invention is to increase the deposition rate of silicon from silicon halide-hydrogen reaction gas mixtures by adding silane in such a way as to avoid silicon dust formation while still providing for a significant improvement in the deposition rate. A method according to the invention provides high purity elemental silicon primarily for electronic semiconductor applications and in that respect is a significant improvement over prior art methods. While for the purposes of this invention description, the process is described as relates to a continuous silicon body growth system utilizing a chemical vapor deposition chamber, the inventive process would enhance other silicon halide-hydrogen deposition systems. The invention is predicated on the use of apparatus refinements, thermodynamics, and reaction kinetics wherein a continuous process preparing bodies of crystalline silicon is comprised of the steps of heating one or more silicon slim rods to decomposition temperatures as silicon halide-hydrogen reaction gas mixtures, passing the heated silicon slim rods into a chemical vapor deposition chamber; maintaining surface temperature of the silicon slim rods from about 1000.degree. C. to about 1300.degree. C. through heating means; contacting the silicon slim rods with the reaction gas comprised of silicon halide-hydrogen, said reaction gas containing from about 0.2% to about 5% by weight of silane; depositing silicon on the slim rods as the rods are moved through the decomposition chamber; and withdrawing the resulting enlarged crystalline body from the decomposition chamber. In addition, use of an interior cooled wall through gas curtain means which also prohibit reactor gas from making contact with inner chamber walls may be utilized in combination with the inventive selected reaction gas feed mixture. For example, rather than use of an external gas such as air to regulate the chamber wall temperature, it is proposed to use one or more gas curtains to cool the inner wall directly; thus creating fluid or gas curtains along the substantial length of the inner wall. In situ produced seed rod, according to the invention, is continuously drawn into and through the chemical vapor deposition chamber while being heated before entry into the chamber and simultaneously exposed to further heating and silicon halide-hydrogen reaction gases which include from about 0.2% to about 5% by weight silane resulting in the increased deposition growth rate of the silicon body while the apparatus and methodology of the invention substantially prohibit unwanted thermal silicon deposition upon the inner chamber walls or the formation of silicon dust particles. The high velocity helium or hydrogen gas flow along the inner wall of the chamber from the bottom portion or in the alternative countercurrent to the reactor gas flow provides an effective gas curtain which prevents reaction gas from reaching the inner chamber wall surface; thus avoiding silicon deposits on the inner chamber wall for a substantial portion of the chamber. However, the effectiveness of such a curtain has certain limitations, thus providing the need for a second gas curtain to be introduced at the upper end of the chamber wall or parallel to the reaction gas flow inlet. The upper chamber gas curtain is comprised of HCl for cooling purposes as well as providing the gas curtain barrier between the upper chamber inner wall portion and the reaction gas. In addition the HCl curtain can be manipulated under process conditions to provide inner chamber wall etching if such etching is found to be necessary. Proper manipulation of for example, the HCl and hydrogen curtain prevents silicon deposition of the walls while also providing additional dilution of the silicon compound gases and in some cases preheating of process gases when the curtain gases are recycled in combination with diluent reactor gas feed streams.
Allowable Subject Matter
2.	Claims 17-37 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 17 and 34 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 17:
The primary reason for the allowance of claim 17 is the inclusion of a method for determining a surface temperature of at least one silicon rod in a chemical vapour deposition reactor containing a plurality of silicon rods during a deposition process, comprising: wherein the measuring apparatuses A and B are disposed at different positions outside the reactor, each in front of an individual viewing window or both in front of a common viewing window, and wherein the size and/or the position of the measuring area on the silicon rod(s) are adapted in dependence on the diameter or diameters ascertained.It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 18-33 are allowed due to their dependency on claim 17.

Regarding claim 34:
The primary reason for the allowance of claim 34 is the inclusion of a reactor for depositing polycrystalline silicon, comprising a metallic baseplate, a separable and coolable, bell-shaped reactor shell disposed on the baseplate, enclosing a reactor interior, nozzles for the supply of deposition gas and openings for the removal of reaction gas, electrode mounts for filament rods, and an arrangement for determining a surface temperature of at least one silicon rod, the arrangement comprising: a processing system to which the measuring apparatuses A and B are coupled, the measuring apparatuses A and B being disposed outside the reactor at different positions, each in front of a separate viewing window or both in front of a common viewing window. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 35-37 are allowed due to their dependency on claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s note: Current claims: the preamble seems is limiting because it recited essential structure of the invention or necessary to give meaning to the claim ( RIM v. NTP)
Examiner’s comment
4.	Appears drawing does not shown claim 1 limitation (37 CFR  § 1.83(a)), for example the drawing not shown: determining, with a measuring apparatus A, the surface temperature in a measuring area disposed on a selected silicon rod (claim 1), continuously or discontinuously ascertaining with a separate measuring apparatus B, at least one diameter of the selected silicon rod and at least one diameter of at least one other silicon rod disposed in the reactor (claim 1), 
wherein the measuring apparatuses A and B are disposed at different positions outside the reactor, each in front of an individual viewing window or both in front of a common viewing window, and wherein the size and/or the position of the measuring area on the silicon rod(s) are adapted in dependence on the diameter or diameters ascertained. (claim 1)
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
July 20, 2022